Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong Choi (Reg. No. 43,324) on 9/1/2021.

The application has been amended as follows: 
1. (Amended) An intra-prediction method performed by a decoding apparatus, comprising:
acquiring intra-prediction mode information from a bitstream;
deriving neighboring reference samples of a current block;
determining an intra-directional mode for the current block based on the intra-prediction mode information;
deriving a predicted block for the current block based on the intra-directional mode and the neighboring reference samples;
deriving template reference samples based on the neighboring reference samples;
deriving a template reference block based on the template reference samples; [[and]]
determining a weight between the predicted block and the template reference block;
generating a modified predicted block based on the predicted block and the template reference block,
wherein the modified predicted block is generated based on a weighted sum of the predicted block and the template reference block based on the weight;
generating a plurality of template predicted blocks for a corresponding region using a plurality of intra-directional modes based on the template reference samples; and
selecting one of the plurality of template predicted blocks,
wherein the weight is determined based on a difference between the index of an intra-directional mode for the selected template predicted block and the index of the intra-directional mode for the current block.

2. (Canceled) 

3. (Canceled) 

4. (Amended) The intra-prediction method of claim [[3]]1, wherein, when the template reference samples include samples p[x0-1][y0+2N-1] to p[x0-1][y0], p[x0-1][y0-1] and p[x0][y0-1] to p[x0+2N-1][y0-1], the corresponding region is a region having a width N and a height N and having a top-left sample position (x0, y0), wherein p[m][n] represents a sample at a sample position (m, n).

5. (Amended) The intra-prediction method of claim [[3]]1, wherein the weight is determined based on the following equation,

    PNG
    media_image1.png
    315
    590
    media_image1.png
    Greyscale

wherein W represents the weight and Diffdir represents the difference.

6. (Amended) The intra-prediction method of claim [[3]]1, wherein the weight is determined according to a range to which the difference belongs.

8. (Amended) The intra-prediction method of claim [[2]]1, wherein W is applied to the template reference block and 1-W is applied to the predicted block when the weighted sum is calculated, W representing the weight.

9. (Amended) The intra-prediction method of claim [[3]]1, wherein the template reference block is a reconstructed block including reconstructed samples for the corresponding region.

10. (Amended) The intra-prediction method of claim [[3]]1, wherein the template reference block is the selected template predicted block.

12. (Amended) The intra-prediction method of claim [[3]]1, further comprising:
generating a first predicted sub-block for an overlap region based on an intra-directional mode for the selected template predicted block and the neighboring reference samples and generating a second predicted sub-block for an overlap region based on the intra-directional mode for the current block and the neighboring reference samples when the overlap region is preset between the corresponding region and the current block; and
determining an overlap weight between the first predicted sub-block and the second predicted sub-block,
wherein the modified predicted block is generated further based on the first predicted sub-block and the second predicted sub-block using the overlap weight.

14. (Amended) An intra-prediction method performed by an encoding apparatus, comprising:
deriving neighboring reference samples of a current block;
determining an intra-directional mode for the current block;
deriving a predicted block for the current block based on the intra-directional mode and the neighboring reference samples;
deriving template reference samples based on the neighboring reference samples;
deriving a template reference block based on the template reference samples;
determining a weight between the predicted block and the template reference block;
,
wherein the modified predicted block is generated based on a weighted sum of the predicted block and the template reference block based on the weight; [[and]]
generating a plurality of template predicted blocks for a corresponding region using a plurality of intra-directional modes based on the template reference samples;
selecting one of the plurality of template predicted blocks,
wherein the weight is determined based on a difference between the index of an intra-directional mode for the selected template predicted block and the index of the intra-directional mode for the current block; and
encoding intra-prediction mode information representing the intra-directional mode for the current block and outputting the intra-prediction mode information.

15. (Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Shin et al. (U.S. 2012/0288002) discloses acquiring intra prediction mode information from a bitstream (claims 7 and 3), deriving a neighboring reference samples of a current block ([0092] and fig. 8), determining an intra-directional mode for the current block based on the intra-prediction mode information ([0072]), deriving a predicted block for the current block based on the intra-directional mode and the neighboring reference samples ([0095] and [0072]), deriving template reference samples based on the neighboring reference samples ([0093] and fig. 8), deriving a template reference block based on the template reference samples ([0096] and fig. 8) and template matching using a weighted sum ([0015]). However, Shin does not disclose the amended weight and index limitations above in conjunction with the remaining claim limitations in amended claims 1 and 14 above. 

	Chen et al. (U.S. 2019/0230350) discloses a weighted sum of prediction signals including using a single weight or multiple weights and a (1-w) weight ([0040]-[0041] and [0038]). However, Chen does not disclose the amended weight and index limitations above in conjunction with the remaining claim limitations in amended claims 1 and 14 above.
	Sim et al. (U.S. 2017/0134726) discloses template matching prediction based on flag information (Abstract). However, Sim does not disclose the amended weight and index limitations above in conjunction with the remaining claim limitations in amended claims 1 and 14 above. 

	The prior art of record does not disclose the amended weight and index limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraphs [115-118] with corresponding fig. 7 of the Applicant’s Specification as filed. 
Dependent claims 4-13 are also allowed as a result of being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482